OPINION — AG — THE LEGISLATURE INTENDED THAT THE PLUMBING LICENSE LAW OF 1955 SHALL NOT BE APPLICABLE TO THE INSTALLATION OF BACKFLOW PREVENTORS NOR TO THE INSTALLATION OF THE PIPING WORK BEYOND SUCH BACK FLOW PREVENTERS, IN CONNECTIONS WITH AUTOMATIC SPRINKLER SYSTEMS AND THE OTHER PIPING SYSTEMS SPECIFICALLY ENUMERATED IN 59 O.S. 1965 Supp., 1017 [59-1017] (CHARLES OWENS) FILENAME: m0010629 SENATOR FINIS SMITH ATTORNEY GENERAL OF OKLAHOMA — OPINION AUGUST 4, 1967 OPINION — AG — THE LEGISLATURE INTENDED THAT THE PLUMBING LICENSE LAW OF 1955 SHALL NOT BE APPLICABLE TO THE INSTALLATION OF BACKFLOW PREVENTORS NOR TO THE INSTALLATION OF THE PIPING WORK BEYOND SUCH BACK FLOW PREVENTERS, IN CONNECTIONS WITH AUTOMATIC SPRINKLER SYSTEMS AND THE OTHER PIPING SYSTEMS SPECIFICALLY ENUMERATED IN 59 O.S. 1965 Supp., 1017 [59-1017] (CHARLES OWENS)